UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1937



HENRI THOKA; THERESE DJUNKEU; I.C.P.T.,

                                                       Petitioners,

          versus


ALBERTO R. GONZALES, United States Attorney
General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-474-539; A78-743-982; A78-743-983)


Submitted:   May 25, 2007                  Decided:   June 26, 2007


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner.     Rod J. Rosenstein, United States
Attorney, Emily N. Glatfelter, Assistant United States Attorney,
Greenbelt, Maryland, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Henri Thoka, a native and citizen of Cameroon, petitions

for review of an order of the Board of Immigration Appeals (Board)

affirming the immigration judge’s denial of his requests for

asylum, withholding of removal, and protection under the Convention

Against Torture.*

           Thoka challenges the Board’s determination that he failed

to establish his eligibility for asylum.       To obtain reversal of an

adverse eligibility determination, an alien “must show that the

evidence   he   presented   was   so   compelling   that   no   reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).               We have

reviewed the evidence of record and conclude that it does not

compel a contrary result.

           Similarly, as Thoka does not qualify for asylum, he is

ineligible for withholding of removal. See Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).         “Because the burden of proof for

withholding of removal is higher than for asylum--even though the

facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding of




     *
      Thoka’s wife, Therese Djunkeu, and his daughter, I.C.P.T.,
are derivative petitioners.     8 U.S.C.A. § 1158(b)(3)(A) (West
2005); 8 C.F.R. § 1208.21(a) (2006). Both are natives and citizens
of Cameroon.


                                  - 2 -
removal under [8 U.S.C.] § 1231(b)(3) [(2000)].”          Camara, 378 F.3d

at 367.

            Finally, we hold that substantial evidence supports the

Board’s finding that Thoka failed to meet the standard for relief

under the Convention Against Torture.         To secure such relief, an

applicant must establish that “it is more likely than not that he

or she would be tortured if removed to the proposed country of

removal.”    8 C.F.R. § 1208.16(c)(2) (2006).           We find that Thoka

failed to make the requisite showing before the immigration court.

            Accordingly,   we   deny   the   petition    for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           PETITION DENIED




                                  - 3 -